Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 12/2/21 has been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Thymian on 12/29/21.





Please rewrite the claims as follows:
(Currently amended) A system for presenting categorized document data for insurance underwriting, the system comprising:
at least one memory device that stores:
a database containing (i) output data from electronic documents and (ii) data references that categorize the output data from the electronic documents into a plurality of fields of analysis related to insurance underwriting; and
a set of computer executable instructions for a machine learning algorithm and a document analyzer module utilizing the machine learning algorithm, wherein the document analyzer module is trained via a seed dataset;
one or more processors configured to perform operations, the operations including: 
generating, at the document analyzer module, the output data from the electronic documents by extracting each word in the electronic documents using a domain semantic dictionary storing insurance-specific words;
generating, at the document analyzer module, the data references that categorize the output data by applying, to each extracted word from the electronic documents, a document categorizer that relies upon terminology, categories, classifications, and ontology of the plurality of fields of analysis;
storing the output data and the data references in the database;
generating a representation of a first graphical interface from at least the output data and the data references stored in the database, wherein the first graphical interface includes a card-based view, and wherein each card in the card-based view corresponds to a field of analysis from the plurality of fields of analysis;
transmitting, to a client device, the representation of the first graphical interface;
receiving, from the client device, a selection of a particular card of the card-based view; 
based on the received selection, generating a representation of a second graphical interface, wherein the second graphical interface includes a detailed view of output data associated with a field of analysis that corresponds to the particular card; and
transmitting, to the client device, the representation of the second graphical interface.

2.	(Original) The system of claim 1, wherein the operations further comprise: 
receiving, from the client device, an exit signal via the second graphical interface, and
transmitting, to the client device, the representation of the first graphical interface.

3.	(Original) The system of claim 1, wherein the electronic documents include legal documents, invoices, quotes, contracts, reports, spread sheets, certificates, permits, forms, applications, guarantee, agreements, and/or architectural plans.

4-6.	(Canceled)

7. 	(Original) The system of claim 1, wherein the detailed view of the output data includes a table-based view of the output data.

8.	(Previously presented) The system of claim 1, wherein the detailed view of the output data includes a map-based view of the output data, wherein the map-based view comprises data queried from a third-party data source.

9. 	(Previously presented) The system of claim 1, wherein the detailed view of the output data includes one or more pre-filled questions and answers relating to insurance underwriting.

10. 	(Currently amended) A method for presenting categorized document data for insurance underwriting, the method comprising:
generating, by one or more processors implementing a document analyzer module, output data from electronic documents by extracting each word in the electronic documents using a domain semantic dictionary storing insurance-specific words, wherein the document analyzer module includes a machine learning algorithm, and wherein the document analyzer module is trained via a seed dataset;
generating, by the one or more processors, data references that categorize the output data into a plurality of fields of analysis related to insurance underwriting by applying, to each extracted word from the electronic documents, a document categorizer that relies upon terminology, categories, classifications, and ontology of the plurality of fields of analysis;
storing the output data and the data references in a database;
generating, by the one or more processors, from the output data and the data references stored in the database, a representation of a first graphical interface, wherein the first graphical interface includes a card-based view, and wherein each card in the card-based view corresponds to a field of analysis from the plurality of fields of analysis;
transmitting, by the one or more processors and to a client device, the representation of the first graphical interface;
receiving, at the one or more processors and from the client device, a selection of a particular card of the card-based view; 
based on the received selection, generating, at the one or more processors, a representation of a second graphical interface, wherein the second graphical interface includes a detailed view of output data associated with a field of analysis that corresponds to the particular card; and
transmitting, by the one or more processors and to the client device, the representation of the second graphical interface.

11.	(Previously presented) The method of claim 10, further comprising: 
receiving, at the one or more processors and from the client device, an exit signal via the second graphical interface; and
transmitting, by the one or more processors and to the client device, the representation of the first graphical interface.

12.	(Original) The method of claim 10, wherein the electronic documents include legal documents, invoices, quotes, contracts, reports, spread sheets, certificates, permits, forms, applications, guarantee, agreements, and/or architectural plans.

13-15.	(Canceled)

16. 	(Original) The method of claim 10, wherein the detailed view of the output data includes a table-based view of the output data.

17.	(Previously presented) The method of claim 10, wherein the detailed view of the output data includes a map-based view of the output data, wherein the map-based view comprises data queried from a third-party data source.

18. 	(Previously presented) The method of claim 10, wherein the detailed view of the output data includes one or more pre-filled questions and answers relating to insurance underwriting.

19.	(Currently amended) A non-transitory computer-readable medium storing a set of instructions that, when executed by one or more processors of a computing device, cause the computing device to perform functions for presenting categorized document data for insurance underwriting, the functions comprising;
generating, via a document analyzer module implemented by the one or processors, output data from electronic documents by extracting each word in the electronic documents using a domain semantic dictionary storing insurance-specific words, wherein the document analyzer module includes a machine learning algorithm, and wherein the document analyzer module is trained via a seed dataset;
generating, by the one or more processors, data references that categorize the output data into a plurality of fields of analysis related to insurance underwriting by applying, to each extracted word from the electronic documents, a document categorizer that relies upon terminology, categories, classifications, and ontology of the plurality of fields of analysis;
storing the output data and the data references in a database;
generating, by the one or more processors, from the output data and the data references stored in the database, a representation of a first graphical interface, wherein the first graphical interface includes a card-based view, and wherein each card in the card-based view corresponds to a field of analysis from the plurality of fields of analysis;
transmitting, by the one or more processors and to a client device, the representation of the first graphical interface;
receiving, at the one or more processors and from the client device, a selection of a particular card of the card-based view; 
based on the received selection, generating, at the one or more processors, a representation of a second graphical interface, wherein the second graphical interface includes a detailed view of output data associated with a field of analysis that corresponds to the particular card; and
transmitting, by the one or more processors and to the client device, the representation of the second graphical interface.

20. 	(Previously presented) The non-transitory computer-readable medium of claim 19, wherein the functions further comprise: 
receiving, at the one or more processors and from the client device, an exit signal via the second graphical interface; and
transmitting, by the one or more processors and to the client device, the representation of the first graphical interface.

	21.	(Previously presented) The system of claim 1, wherein the plurality of fields of analysis relate to at least one of general liability insurance, auto insurance, or property insurance.

	22.	(Previously presented) The system of claim 1, wherein the plurality of fields of analysis include at least one of a photo gallery, EPA inspections, product recalls, social media, coverage, permits and licenses, financial details, general inspections, inspected vehicles, DOT inspections, DOT summary, vehicle recalls, locations, owned properties, building permits, or tenants.

	23.	(Previously presented) The method of claim 1, wherein the plurality of fields of analysis relate to at least one of general liability insurance, auto insurance, or property insurance.

	24.	(Previously presented) The method of claim 1, wherein the plurality of fields of analysis include at least one of a photo gallery, EPA inspections, product recalls, social media, coverage, permits and licenses, financial details, general inspections, inspected vehicles, DOT inspections, DOT summary, vehicle recalls, locations, owned properties, building permits, or tenants.

	25.	(Previously presented) The system of claim 1, wherein the document analyzer module comprises a performance monitor that determines whether new domain words or terminology are detected in the extracted words in the electronic documents.

	26.	(Previously presented) The method of claim 10, wherein the document analyzer module comprises a performance monitor that determines whether new domain words or terminology are detected in the extracted words in the electronic documents.


4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 12/2/21 and the Examiner’s amendment together place the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record.  The amendment filed 12/2/21 brings out the system for presenting categorized document data for insurance underwriting, that the database contains data references that categorize the output data from the electronic documents into a plurality of fields of analysis related to insurance underwriting, the machine learning algorithm document analyzer module trained via a seed dataset, and the operations of: generating at the document analyzer module, the output data from the electronic documents by extracting each word in the electronic documents using a domain semantic dictionary storing insurance specific words, generating at the document analyzer module, the data references that categorize the output data by applying to each extracted word from the electronic documents, a document categorizer that relies upon terminology, categories, classifications, and ontology of the plurality of fields of analysis, and storing the output data and the data references in the database.  The Examiner’s amendment clarifies that the representation of the graphical interface is generated from the output data and data references stored in the database.  Redlich (‘135) mentions extracting text and analyzing for insurance relevancy, and Coven shows machine learning techniques on forms that may include insurance forms, but these and the other prior art still do not teach all the detailed features of the independent claims of the present application as now amended.   The independent claims (1 – apparatus, 10 – method, 19 –   nontransitory computer readable medium) are not set forth in the prior art of record.  Furthermore, the claims differ significantly enough from the allowed parent application claims, and a Terminal Disclaimer would not be necessary.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174